PEE CUEIAM.
We agree with the court below that tbe laches of tbe libelant were such as should defeat his suit. Tbe supplies were furnished to tbe schooner August 5, 1893, at which time one Clayton was her owner. In November, 1893, Clayton sold her to Kemp, tbe present owner, representing that there were no liens upon her; Tbe certificate of enrollment, showing Kemp to be the owner, was duly entered at that time with the collector of tbe port at which the supplies were furnished. Prior to the spring of , 1894, Kemp had paid the full purchase price of the vessel. The libelant had known Clayton for many years; having sold him supplies previously for this vessel and another vessel. He seems to' have ascertained in the spring of 1895 that Clayton had devested himself of his property and become irresponsible, and it was not until after this time that he took any active measures to communicate with Kemp and assert his rights. The libel to enforce the lien was filed in December, 1895. The vessel had always been within the jurisdiction since Kemp had become her owner, and could have been arrested at any time. If the libelant had used any real diligence, Kemp would have been apprised of the claim seasonably, and possibly could have indemnified himself from Clayton. The state statute giving a lien upon vessels for supplies furnished within the state, when enforced in a court of equity, must be enforced conformably with the principles of such courts, and subject to all defenses which such courts recognize as meritorious. The decree is affirmed, with costs.